41 So. 3d 410 (2010)
Kelly C. MANSFIELD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-535.
District Court of Appeal of Florida, Fourth District.
August 4, 2010.
Carey Haughwout, Public Defender, and Susan D. Cline, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Williams v. State, 40 So. 3d 72 (Fla. 4th DCA 2010).
GROSS, C.J., STEVENSON and CIKLIN, JJ., concur.